Title: To Thomas Jefferson from Robert Smith, 12 June 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Balt. June 12. 1805
                  
                  There is too much reason to fear that it is our Store-ship that has been taken by the Spanish privateer. But when I consider the numerous documents on board of her all shewing the cargo to be the property of the U. States and destined for our Squadron in the Medn. I cannot allow myself to apprehend that she will be detained one moment after she is carried into port & her papers examined by any person capable of understanding them. I have however ordered Capt Tingey immediately to freight a Vessel and send her out with stores to supply the place of those thus captured. It is proper to inform you that with respect to provisions the squadron will experience no inconvenience from the loss of the Cargo of the Huntress. They will have a sufficiency. It was in this Vessel that we put the powder we got from Dupont at Wilmington.
                  With respect to the sending of a fast sailing pilot Boat with an Officer in search of the Captor and Captured Vessel it appears to me if at all necessary that it ought to be postponed until we possess more information in the Case. But when fully informed ought not the Case to be stated to the Spanish Minister with a call upon him to dispatch a Pilot Boat for the restoration of the Ship without delay. If at the port, when this captured ship may be, they do not respect the documents on board of her, what security have we that they will respect any papers we may give to the Officer on board the proposed pilot boat. But I repeat it—I do believe they will respect the papers of Huntress.
                  Respectfully
                  
                     Rt Smith 
                     
                  
               